     Case 1:18-cv-01745-DAD-SAB Document 58 Filed 08/12/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     DUSTIN ROBERT GRAN,                             Case No. 1:18-cv-01745-DAD-SAB
12
                                         Petitioner, ORDER GRANTING RESPONDENT’S
13                                                   REQUEST TO RESCHEDULE
                   v.                                HEARING DATE
14
                                                     (ECF No. 57)
15   JOSIE GASTELO,
16                                     Respondent.
17

18        Considering Respondent’s request, and good cause appearing, the hearing date on the

19   pending motions is rescheduled to September 30, 2020, at 10:00 a.m. in Courtroom 9.

20   IT IS SO ORDERED.
21
     Dated:   August 12, 2020
22                                                   UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28
